Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Status of Claims
Claims 1-8, 10-14 and 16-24 are pending.  Claims 14 and 16-24 are presented for this examination.  Claims 1-8 and 10-13 are withdrawn.  Claims 1, 14 and 16 are amended.  Claims 9 and 15 are cancelled.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted instant claim 24 is amended to require “and the martensite is formed in line with thin strip casting” and applicant asserted that such amendment intends to reflect single-cycle thermal cycling. Examiner does not agree with applicant’s position that term “in line with” is equivalent to single-cycle thermal cycling.   Term “in line with” means “in agreement with” according to dictionary.  Single-cycle thermal cycling means single reheating and rapidly cooling steps.   Hence, instant claim 24 renders new matter.
As a result of rejected independent claim 14, all dependent claims are also rejected under the same statue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Thin strip casting is a casting process before thermal cycling treatment on the as cast metal strip. Martensite is formed after thin strip casting, not from thin strip casting.  Hence, such amendment renders indefiniteness since it is unclear what it means by “in line with”.
Hence, instant claim 14 amendment “and the martensite is formed in line with thin strip casting” is interpreted as “the martensite is formed after thin strip casting” which is a product by process limitation on the claimed thin metal strip.  
As a result of rejected independent claim 14, all dependent claims are also rejected under the same statue.
Status of Previous Rejections
All art rejections are maintained from previous office action of 11/10/2021.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretations
	Instant claim 14 recitation “as cast” and “the martensite is formed in line with thin strip casting” are both product by process limitations in a product claim.
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any final structural and/or functional limitation and characteristic on the claimed product. 
In the instant case, whether claimed thin metal strip is “as cast” or hot rolled steel strip does not impart any final structural and/or functional limitation and characteristic on the claimed product absent evidence of the contrary.   Second, whether the martensite is formed after thin strip casting or hot rolling does not impart any final structural and/or functional limitation and characteristic on the claimed product because thin strip casting is a process before thermal cycling treatment to form claimed product.    Hence, the office takes the positions that as long as prior art teaches a thin metal strip with claimed thickness and final microstructure including claimed prior austenite grain size and steel compositions, it reads on the claim.
The same applied to instant claims 16-24 which are all product by process limitations in a product claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hidalgo (NPL document “effect of Prior Austenite grain size refinement by thermal cycling on the microstructural features of As-quenched lath martensite” in view of Takaki (NPL document “Effect of Copper on Tensile Properties and Grain Refinement of Steel and its relation to Precipitation Behavior”) and evidenced by Grange (NPL document “The rapid heat treatment of Steel”).
As for claim 14, Hidalgo discloses current trends in steel are focusing on refined martensitic microstructures to obtain high strength and toughness.  An interesting manner to reduce the size of martensitic substructure is by reducing the size of the prior austenite grain (PAG) by thermal cycling.   Hidalgo discloses a 4 mm thick steel sheet was used in his experimental procedure. (Page 5289, Col 1 II Experimental procedure).  Hence, Hidalgo discloses instant claimed thin metal strip with thickness less than 5 mm.
Hidalgo discloses (Page 5298) some of the earliest reference of the use of thermal cycling to reduce the prior austenite grain size can be found in the work of Grange which successfully applied the use of thermal cycling to a variety of steel and obtained a refinement up to around 11 µm (i.e. <=11 µm) which overlaps instant claimed <=10 µm.

Grange expressly discloses Figure 2 illustrates ASTM grain size 10-16 are ultra-fine and Page 72 of Grange Col 1 lines 2-3 discloses after 4-cycles, grains are mostly ultrafine but a few grains slightly higher than #10 ASTM persist. It is known that grain diameter decreases as ASTM grain size increases. ASTM grain size 10 is equivalent to 11.2 microns. ASTM grain size 16 is equivalent to less than 2.81 microns. Hence, Grange discloses grains are mostly between 2.81 to 11.2 microns which overlaps instant claimed <=10 microns. 
Hence, Grange suggests instant claim 14 required "at least 75% of the prior austenite grains have a grain size <=10microns”.
Regarding instant claimed compositions, a cope of Grange reference is hereby used as evidence reference which discloses composition of 0.2C-2Mn steel cited in Hidalgo.
Grange evidences in Table 1 (Page 67) 0.2C-Mn-B steel has compositions all close to   presently claimed compositions ranges as illustrated in Table 1 below and Figure 13(c) discloses after 4 cycles grains are mostly ultrafine.
It is noted neither Hidalgo nor Grange disclose claimed Cu 0.1-1%.
Takaki discloses higher value of TS x Elongation was achieved in Fe-C-Mn-Cu steel than Fe-C-Mn steel (Abstract) (Figure 7) which leads to better strength ductility balance.  The experiment is conducted with addition of 0-4% Cu. (Table 2).  Takaki’s addition of Cu 0-4% overlaps instant claimed 0.1-1%.
Hidalgo desires high strength and toughness on refined martensitic microstructure.
Hence, it would have been obvious to one skill in the art at the time the invention is made to add Cu amount of Takaki, in the thin steel strip of Hidalgo for better strength ductility balance.
Table 1
Element
Applicant
(weight %)
Grange et al.
(weight %)
Table I
0.2C-Mn-B Grade
Within 
(weight %)
C
0.2-0.35
0.21
0.21
Cr
<=1
0
0
               Ni
<=1
0
0
Mn
0.7-2
2.08
2.08 close to 2
                  Si
0.1-0.5
0.27
0.27
Cu
0.1-1


                  Nb
<=0.08
0
0
V
<=0.08
0
0
Mo
<=0.5
0
0
Al
<=0.01
0
0


As for claims 16-24, they are all product by process limitations according to claim interpretation above.  Hence, they are not given patentable distinction over prior art because prior art discloses all structure and compositions as claimed in claim 14.
Response to Argument
In response to applicant’s argument on 03/09/2022 that applicant has amended independent claim 14 to adopt that which was agreed to by way of the Examiner Interview of 19 January 2022, it should be noted no agreement is reached as indicated in Examiner Interview summary of 01/25/2022.  Second, instant claim 14 amendment “in line with” is not equivalent to single cycling process condition.  Only single cycling process condition is discussed during the interview.
In response to argument that Hidalgo and Grange cannot and do not teach an “as cast” thin cast steel strip, it should be noted claim recitation “as cast” and thin strip casting are both product by process conditions in a product claim.  Instant claim 14 is directed to a product, not a process.   Whether claimed thin metal strip is “as cast” or hot rolled steel strip does not impart any final structural and/or functional limitation and characteristic on the claimed product because no evidence in the specification or original claims suggests thin strip casting impart structural differences distinguishing the cited references.  Thin strip casting is a well known process to produce a metal strip before hot rolling the as-cast metal strip to a thin metal strip as disclosed in background section of instant application PGPUB paragraphs [0002]-[0004].   
In response to argument that Hidalgo and Grange only achieve reduced prior austenite grain sizes for a different material by way of multi-cycle processes, with multiple reheating and rapidly cooling steps, argument is not persuasive for the following reasons:
First, instant claim 14 is directed to a product and does not exclude multi-cycle process to achieve reduced prior austenite size.   Nor does instant claim 14 requires single cycle process to achieve reduced prior austenite size.   Hence, applicant’s argument is incommensurate in scope of claimed invention. 
Second, original specification merely discloses thermal cycling treatment.  In other words, nothing in original specification require the thermal cycling treatment encompasses single cycle only.
Third, whether reduced prior austenite grain size is produced by way of multi-cycle process or single cycle process is product by process limitations in a product claim.   Applicant’s main invention is merely to use thermal cycling to achieve reduced prior austenite grain size. (Title) 

Lastly regarding a different material, combined Hidalgo and Takaki discloses same material compositions.  That is, applicant cannot attack Hidalgo and Grange individually while rejection is based on Hidalgo and Grange and Takaki.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733